Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  November 1, 2013                                                                  Robert P. Young, Jr.,
                                                                                               Chief Justice

  145750                                                                             Michael F. Cavanagh
                                                                                     Stephen J. Markman
                                                                                         Mary Beth Kelly
                                                                                          Brian K. Zahra
  In re Application of The Detroit Edison Company                                 Bridget M. McCormack
  to Increase Rates                                                                     David F. Viviano,
  _________________________________________                                                         Justices


  ASSOCIATION OF BUSINESSES ADVOCATING
  TARIFF EQUITY,
            Appellant,
  v                                                      SC: 145750
                                                         COA: 302110
                                                         MPSC No: 00-016384
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellee,
  and
  THE DETROIT EDISON COMPANY,
           Petitioner-Appellee.

  _________________________________________/

         On order of the Court, leave to appeal having been granted, and the briefs and oral
  arguments of the parties having been considered by the Court, we AFFIRM the result
  reached in the July 26, 2012 judgment of the Court of Appeals. The Michigan Public
  Service Commission (PSC) was not obligated by MCL 460.6a(1) to order a refund based
  on the actual amount that each customer overpaid, and the PSC did not abuse its
  discretion in approving the refund methodology at issue. We note, however, that the
  Court of Appeals erred by concluding that MCL 460.6a(1) is ambiguous because it is
  subject to reasonable but differing interpretations. The standard for determining
  ambiguity is whether a provision of the law “‘irreconcilably conflict[s]’ with another
  provision . . . or . . . is equally susceptible to more than a single meaning.” See Lansing
  Mayor v Pub Serv Comm, 470 Mich 154, 166 (2004), and Klapp v United Ins Group
  Agency, 468 Mich 459, 467 (2003).

         CAVANAGH, J. (concurring).

         I concur in the order affirming the judgment of the Court of Appeals. However, I
  write separately to note that I continue to adhere to my past position regarding the
  standard for determining ambiguity. See Lansing Mayor v Pub Serv Comm, 470 Mich
  154, 173-185 (2004) (CAVANAGH, J., dissenting).

        ZAHRA, J. (dissenting).

        I respectfully dissent from the Court’s decision to affirm the judgment of the Court
  of Appeals. In my view, the Michigan Public Service Commission (PSC) approved a
                                                                                          2

refund methodology contrary to the language of MCL 460.6a(1). Of course, this Court
owes respectful consideration to an agency’s interpretation of a statute that it is charged
with administering. 1 But that interpretation does not bind the judiciary, and this Court
must step in when the agency’s interpretation conflicts with the statutory language. I
would therefore reverse the Court of Appeals’ decision that deferred to the PSC’s
erroneous interpretation.

       MCL 460.6a(1) governs electric rate changes, including the procedure for
effectuating a temporary rate increase:

                  A gas or electric utility shall not increase its rates and charges or
         alter, change, or amend any rate or rate schedules, the effect of which will
         be to increase the cost of services to its customers, without first receiving
         commission approval as provided in this section. . . . If the commission has
         not issued an order within 180 days of the filing of a complete application,
         the utility may implement up to the amount of the proposed annual rate
         request through equal percentage increases or decreases applied to all base
         rates. . . . If a utility implements increased rates or charges under this
         subsection before the commission issues a final order, that utility shall
         refund to customers, with interest, any portion of the total revenues
         collected through application of the equal percentage increase that exceed
         the total that would have been produced by the rates or charges
         subsequently ordered by the commission in its final order. The commission
         shall allocate any refund required by this section among primary customers
         based upon their pro rata share of the total revenue collected through the
         applicable increase, and among secondary and residential customers in a
         manner to be determined by the commission. [Emphasis added.]

        In 2009, relying on MCL 460.6a(1), Detroit Edison applied for an increase in rates
of $378 million. When the PSC failed to issue an order within 180 days, Detroit Edison
elected to self-implement an increase of $280 million. But the PSC ultimately approved
an increase of only $217,392,000, so MCL 460.6a(1) required Detroit Edison to refund
the excess revenue that it had collected—$26,872,231 after interest. Detroit Edison
proposed to allocate this refund among its customer classes on the basis of each class’s
share of total revenue. The refund would then be allocated within each class to individual
customers using a formula created by the PSC and would be provided as a credit on a
future bill. The Association of Businesses Advocating Tariff Equity (ABATE) objected
to this methodology as applied to primary customers on the basis that the plain language
of MCL 460.6a(1) required a refund based on the exact amount each primary customer



1
    In re Complaint of Rovas, 482 Mich 90, 103; 754 NW2d 259 (2008).
                                                                                          3

had paid. 2 The PSC rejected ABATE’s contention, concluding that an allocation based
on rate class complied with the statute and that calculating the exact refund amount for
each primary customer would be overly burdensome and costly.

        The Court of Appeals deferred to the PSC’s decision because it determined that
MCL 460.6a(1) was ambiguous and “cogent reasons” existed to support the PSC’s
interpretation. 3 In my view, the Court of Appeals erred twice. First, as stated in the
Court’s order today, the Court of Appeals applied the wrong standard for discerning
ambiguity in a statute. Second, no matter what standard of ambiguity is used, MCL
460.6a(1) unambiguously requires a utility to refund a precise amount to primary
customers that overpaid and curtails the PSC’s discretion to fashion an alternative refund
methodology. Thus, the PSC abused its discretion by approving a refund methodology
that is contrary to the statute’s language.

        The Legislature’s carefully chosen language supports my understanding of the
statute. First, the Legislature said that any refund should be divided “among” the primary
customers. The appropriate definition of “among” in this context is “with a share for
each of[.]”4 Thus, rather than the whole class being allocated a share of the refund, each
primary customer is entitled to a particular share of the refund. The Legislature also
instructed the PSC how to calculate each primary customer’s refund: “based upon their
pro rata share of the total revenue collected through the applicable increase . . . .” 5 The
refund is a sum certain, not an indeterminate amount at the PSC’s discretion. Each
primary customer must receive a percentage of the refund required by MCL 460.6a(1)
equal to the percentage of the total revenue generated by that primary customer during
the self-implementation period, plus interest. Yet the methodology that the PSC
approved in this case would result in refunds that exceed or fall short of the precise
amounts that the statute requires.

        Traditional precepts of statutory interpretation also support my reading of the
statute. Courts must strive to interpret statutes in a way that gives effect to every word
and phrase and avoids rendering any part of the statute surplusage or nugatory. 6 But the
PSC’s interpretation of MCL 460.6a(1), which today receives the Court’s stamp of

2
 A “primary customer” is a high-voltage customer that takes power directly from Detroit
Edison’s primary lines.
3
  In re Detroit Edison Co Application, 297 Mich App 377, 385-386; 823 NW2d 433
(2012).
4
    Random House Webster’s College Dictionary (2005).
5
    MCL 460.6a(1).
6
  State Farm Fire & Cas Co v Old Republic Ins Co, 466 Mich 142, 146; 644 NW2d 715
(2002).
                                                                                            4

approval, renders a portion of the statute pure surplusage. Under the PSC’s
interpretation, once a utility allocates a block of the refund to the class of primary
customers, any further distribution of the refund is done pursuant to the PSC’s discretion.
This grant of discretion, the PSC suggests, is implicit in the statute’s silence on how to
divide the primary customer class’s portion of the refund. But if legislative silence
conferred carte blanche on the PSC, then the Legislature would not have had any reason
to state in the very next clause that the refund to secondary and residential customers
should be performed “in a manner to be determined by the commission.” 7 The PSC’s
interpretation renders this portion of the statute pure surplusage because, according to the
PSC, it would have had discretion over the secondary and residential customers’ refunds
even if the Legislature had not said so. Put another way, the PSC’s interpretation holds
that it has discretion over the allocation of the refunds to all three customer classes even
though the Legislature explicitly granted it discretion over the refunds to two classes and
was silent regarding the third. My understanding reaches the much more logical
conclusion that the PSC has discretion over the refunds to the two customer classes for
which discretion was expressly granted and no discretion over the customer class for
which the Legislature provided a precise formula to calculate the refund for each
customer. Only my interpretation gives every word meaning.

        Finally, I find unavailing the PSC’s argument that providing exact refunds to
primary customers would be too difficult and costly for Detroit Edison. While providing
such a refund may be difficult, the statute contains no indication that the Legislature
intended to make it easy for utilities to self-implement rate increases. And indeed, public
policy would seem to indicate that precisely the opposite is true. When a utility makes
the decision to self-implement a rate increase on its customers, it runs a risk that the final
approved rate might be lower than its self-implemented rate. And there is no reason to
believe that the Legislature would write the statute in a way that would alleviate that risk.
The Legislature’s carefully crafted procedure is not concerned merely with preventing a
windfall to the utilities; it is designed to protect the customers—particularly the primary
customers who buy the most power. Under the PSC’s interpretation, on the other hand,
utilities would have an incentive to self-implement rates as fast and as high as possible to
the detriment of the customers. Then, if the final rate is as high as the self-implemented
rate, the utility reaps the benefit of having charged a higher rate for a longer period of




7
    MCL 460.6a(1).
                                                                                                               5

time, and if the final rate is lower, there is no consequence to the utility. The Legislature
would not have intentionally created incentives so damaging to consumers.

       While an agency’s interpretation of a statute that it is charged with executing is
generally entitled to respectful consideration, this Court is ultimately tasked with
enforcing the Legislature’s language. Giving respectful consideration to the PSC’s
interpretation of the statute, I nonetheless conclude that the words the Legislature chose
to use in MCL 460.6a(1) do not support the PSC’s interpretation of the statute.
Accordingly, I respectfully dissent.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 1, 2013
        t1029
                                                                             Clerk